 In the Matter of DANIEL W.SUFFERT AND FLOYD M. GLOVER, D/B/AFLINT OIL COMPANY,' EMPLOYERandOIL WORKERS INTERNATIONALUNION, CIO,2 PETITIONERCase No. 7-RC-694.-Decided February 10, 1950DECISIONANDDIRECTION OF ELECTION0Upon a petition duly filed, a hearing was held before Francis E.Burger, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act..2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all employees of the Employer, ex-cluding commission drivers,3 confidential employees, and supervisorsas defined in the Act.The four commission drivers intervened at thehearing for the purpose of asserting their right to be included in theappropriate unit.The Employer, although otherwise agreeing withthe unit sought by the Petitioner, took a neutral position as to theinclusion of the commission drivers.However, the Employer, con-}The name of the Employer appears as amended at the hearing.$The petition was filed by Local 389 of the Petitioner.At the hearing, without objection,the petition was amended to substitute the international for the local as Petitioner.8Also referred to in therecord as farm drivers.88 NLRB No. 131. -634 FLINT OIL COMPANY635trary to the contention of the Petitioner, would exclude the bulkplant agent as a supervisor.The Employer is engaged at Flint, Michigan, in the wholesale andretail distribution of petroleum products, and the sale and distribu-tion of tires, batteries, and other accessories.All of its operations areconducted at a warehouse and office located on the same site.Threesalaried truck drivers make deliveries within the city of Flint, whilethe four commission drivers cover territories in the surrounding coun-ties.All the drivers load their trucks at the warehouse, where thedispatching functions are performed by the bulk plant agent.Theonly other person working out of the warehouse is an employee whodelivers accessories by truck to customers of the Employer.A salessupervisor is the operating head of the Employer's business.Theoffice force consists of an office manager, a bookkeeper, and a clerk.The commission drivers report to the plant for work at the begin-ning of each day, load their trucks under the direction of the bulkplant agent, and cover territories separately assigned to them. Inmany cases they merely deliver oil or gasoline to customers who havesent their orders to the Employer's office.However, the commissiondrivers spend considerably more time than the salaried drivers in pro-moting the sale of products handled by the Employer.The commis-sion drivers are under the immediate supervision of the sales supervisorand only receive occasional instructions from the bulk plant agent.Each of the commission drivers has a contract with the Employer,terminable by either party on 5 days' notice, in which the driver isreferred to as an "Agent."Under this contract, each driver agrees togive his exclusive time and attention to "said employment," to complywith such instructions and rules and policies as the Employer may givehim, and to perform faithfully such duties as may be required of himby the Employer in connection with the proper sale and delivery ofits products.Each commission driver supplies and maintains his owntruck, but the tanks on three of the trucks are furnished by theEmployer.The trucks are garaged at the warehouse.The Employerassumes customer credit risk, but the commission driver may be heldliable for credit extended without the Employer's prior approval.The Employer deducts social security and withholding taxes from theearnings of the commission drivers.The Petitioner in effect contends that the commission drivers shouldnot be included in the unit because they are independent contractors,not employees, and because, even if they are employees, their dutiesare substantially different from those of the salaried drivers 4As toAThe Petitioner stated at the hearing that it was willing to represent the commissiondrivers if they were included in the unit. 636DECISIONSOF NATIONALLABOR RELATIONS BOARDthe first contention, we have previously held that commission driversin this industry, working under substantially the same contractualrelationships as the commission drivers here, are employees and notindependent contractors.5We so find here. As to the Petitioner'ssecond contention, however, the record discloses that the commissiondrivers are essentially salesmen.Although we have included sellingand nonselling employees in the same unit where the parties haveagreed on the composition of the unit,6 it is our general policy toexclude selling personnel from plant-wide units when the questionhas been raised by any party and the record clearly indicated theseparate work interest of such salesmen.7 Ili view of this policy,and in view of the fact that the Employer does not oppose the Peti-tioner's request for exclusion of the commission drivers, we shallexclude such drivers from the unit.The bulk plant agent works in the warehouse where one of hischief functions is to check the loads of drivers and dispatch the trucks.He is responsible for checking inventories, and spends a large partof his time unloading tank cars, loading trucks, and doing other non-supervisory work around the warehouse.However, it is clear fromthe record that the bulk plant agent has authority effectively to recom-mend the hire, discharge, and discipline of the salaried drivers.Al-though the present bulk plant agent has had no occasion in the yearhe has held the job to recommend any of these things, his immediatepredecessor did cause the discharge of a salaried driver.We find thatthe bulk plant agent is a supervisor within the meaning of the Act.We find that all employees of the Employer at its place of businessin Flint, Michigan, excluding commission drivers, confidential em-ployees," the bulk plant agent and other supervisors 9 as defined inthe Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.5Standard Oil Company(Indiana),81 NLRB 1381.SeeSteinberg&Company, 78NLRB 211, 221.The fact that these drivers supply their own trucks is not, in itself,enough to establish an independent contractor status,or provide a basis for their exclusionfrom the appropriate unit.Walter Holm & Company,87 NLRB 1169;Lyons AutoSupply,86 NLRB 633.8Florida Coca-Cola Bottling Company,87 NLRB 201;Pepsi-Cola,Louisville Bottlers,Inc.,86 NLRB 1299;Raleigh Coca-Cola BottlingWorks, 80 NLRB 768.7Deep Rock, Inc.,83 NLRB 694;Fairmont Foods Company,81 NLRB 1092;RockfordCoca-Cola Bottling Co.,81 NLRB 579;Carnation Company of Texas,78 NLRB 519;Standard Oil Company(Indiana),supra.sExcluded as a confidential employee is the bookkeeper who acts as personal secretaryto the copartners.9Excluded as supervisors are the office manager and the sales supervisor. FLINT OIL COMPANYDIRECTION OF ELECTION637As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Oil Workers International Union, CIO.